[Cite as Showe Mgt. Corp. v. Adams, 2012-Ohio-3214.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



SHOWE MANAGEMENT CORP.                                    JUDGES:
                                                          Hon. William B. Hoffman, P. J.
        Plaintiff-Appellant                               Hon. Sheila G. Farmer, J.
                                                          Hon. John W.Wise, J.
-vs-
                                                          Case No. 11 CA 124
LAQUANDRA ADAMS, et al.

        Defendants-Appellees                              OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from the Court of Common
                                                       Pleas, Case No. 11 CV 717


JUDGMENT:                                              Dismissed



DATE OF JUDGMENT ENTRY:                                July 16, 2012



APPEARANCES:

For Plaintiff-Appellant                                For Defendant-Appellees

C. BERNARD BRUSH                                       LAQUANDRA ADAMS, PRO SE
5530 Columbia Road SW                                  DONETTIA ADAMS, PRO SE
Pataskala, Ohio 43062                                  1374 Southfield Drive South
                                                       Columbus, Ohio 43207
Licking County, Case No. 11 CA 124                                                      2

Wise, J.

       {¶1}   Appellant Showe Management Corp. appeals the trial court’s November

10, 2011, decision dismissing its second cause of action for failure to prosecute.

Appellant also appeals the trial court’s failure to rule upon its Civ.R. 60(B) motion for

relief from judgment.

                        STATEMENT OF THE FACTS AND CASE

       {¶2}   On May 31, 2011, Appellant Showe Management Corp. filed its Complaint

for forcible entry and detainer against Appellees Laquandra Adams and Donnettia

Adams.

       {¶3}   By Agreed Judgment Entry filed June 15, 2011, the trial court adopted an

Agreed Magistrate's Order and Decision on Appellant's first cause of action. The second

cause of action for damages was set for pre-trial on August 23, 2011, and then

scheduled for oral hearing on October 12, 2011.

       {¶4}   On October 12, 2011, the matter came before the Magistrate for hearing

on the second cause of action. Appellant's counsel appeared before the trial court on

said date for other scheduled cases, but did not go forward at that time with this case,

as he did not have the file or his witness with him.

       {¶5}   Appellant’s counsel later discovered that he had failed to properly place

the notice of hearing for that date in his calendar, and had instead placed it for hearing

on October 21, 2011. Upon learning that he had inadvertently transposed the numbers

for the date of the oral hearing on damages for October 21, 2011, instead of October

12, 2011, Appellant's counsel telephoned the court bailiff, informed him of his mistake

and requested that the hearing be re-scheduled for November 8, 2011, at 10:45 a.m.
Licking County, Case No. 11 CA 124                                                        3


       {¶6}   On November 8, 2011, Appellant appeared with counsel with the intention

of proceeding with the hearing before the Magistrate. Instead, Appellant was informed

that no hearing notices had been issued by the bailiff and the case had been sent to the

Judge for disposition.

       {¶7}   On November 8, 2011, the trial court filed its judgment entry dismissing

Appellant's action for failure to prosecute.

       {¶8}   On November 9, 2011, Appellant filed a motion to reschedule the

damages hearing and a motion for relief with memorandum in support.

       {¶9}   On November 14, 2011, the trial court denied Appellant’s Motion for Relief

from Judgment.

       {¶10} Appellant now appeals, setting forth the following Assignments of Error:

                                   ASSIGNMENTS OF ERROR

       {¶11} “I. THE TRIAL COURT ERRED IN DISMISSING APPELLANT’S SECOND

CAUSE OF ACTION AGAINST APPELLEE ON NOVEMBER 10, 2011.

       {¶12} “II. THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING

APPELLANT’S CIVIL RULE 60(B) MOTION FOR RELIEF.”

                                               I., II.

  {¶13}       In the case sub judice, the trial court sua sponte dismissed Appellant’s

second cause of action without prejudice for failure to prosecute after Appellant failed to

appear at the oral hearing on damages.

       {¶14} Civ.R. 41(B)(1) states that “[w]here a plaintiff fails to prosecute, or comply

with these rules or any court order, the court upon motion of a defendant or on its own

motion may, after notice to the plaintiff's counsel, dismiss an action or a claim.”
Licking County, Case No. 11 CA 124                                                         4


       {¶15} R.C. 2505.02(B) defines final orders as follows:

       {¶16} “(B) An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶17} “An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶18} “An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶19} “An order that vacates or sets aside a judgment or grants a new trial;

       {¶20} “An order that grants or denies a provisional remedy and to which both of

the following apply:

       {¶21} “The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with

respect to the provisional remedy.

       {¶22} “The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.”

       {¶23} Generally, where a cause is dismissed without prejudice and otherwise

than on the merits pursuant to Civ.R. 41(B)(1), the parties are left in the same position

as if the plaintiff had never brought the action. Central Mut. Ins. Co., v. Bradford-White

(1987), 35 Ohio App.3d 26, 519 N.E.2d 422. Therefore, a dismissal without prejudice is

not a final determination of the rights of the parties and does not constitute a final order

pursuant to R.C. 2505.02. Id. See also Lantsberry v. Tilley Lamp Co. (1971), 27 Ohio

St.2d 303, 272 N.E.2d 127; Schindler v. Standard Oil Co. (1956), 165 Ohio St. 76, 133
Licking County, Case No. 11 CA 124                                                          5

N.E.2d 127; See also, McIntosh v. Slick, Stark App. Nos. 2001 CA00268 and 2001

CA00273, 2002-Ohio-3599.

       {¶24} In Davis v. Paige , Stark App. 2007-CV-00248, 2008-Ohio-6415, this

Court found that a dismissal without prejudice for failure to prosecute was not a final

appealable order.

       {¶25} In the instant matter, the trial court clearly stated that the action was

dismissed without prejudice in its Judgment Entry. Therefore, since appellant has the

ability to refile his claims within the time allowed by the applicable law, the trial court's

dismissal without prejudice is not a final appealable order. R.C. 2305.19.

       {¶26} Based on the foregoing analysis, this Court lacks jurisdiction at this time

to consider this appeal.

       {¶27} The appeal in this matter is hereby dismissed.


By: Wise, J.

Farmer, J., concurs.

Hoffman, P. J., concurs separately.



                                              ___________________________________


                                              ___________________________________


                                              ___________________________________

                                                                   JUDGES
JWW/d 0629
Licking County, Case No. 11 CA 124   6
Licking County, Case No. 11 CA 124                                                       7

Hoffman, P.J., concurring

      {¶28} I concur in the majority’s analysis and disposition of this appeal.

      {¶29} I write separately with respect to Appellant’s second assignment of error

only to note I find the trial court lacked jurisdiction to entertain Appellant’s motion for

relief from judgment after it had dismissed Appellant’s complaint without prejudice for

failure to prosecute. See, Ebbets Partners, Ltd. V. Day, 2007-Ohio-1667.



                                                ________________________________
                                                HON. WILLIAM B. HOFFMAN
Licking County, Case No. 11 CA 124                                                     8


             IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




SHOWE MANAGEMENT CORP.                     :
                                           :
       Plaintiff-Appellant                 :
                                           :
-vs-                                       :        JUDGMENT ENTRY
                                           :
LAQUANDRA ADAMS, et al                     :
                                           :
       Defendants-Appellees                :        Case No. 11 CA 124




       For the reasons stated in our accompanying Memorandum-Opinion, the appeal

of the judgment of the Court of Common Pleas of Licking County, Ohio, is dismissed.7

       Costs assessed to Appellant.




                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                              JUDGES